                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LINTECH GLOBAL, INC.,

             Plaintiff,

                                                     Case No. 2:19-cv-11600
v.                                                   Honorable Linda V. Parker

CAN SOFTTECH, INC., and
SWAPNA REDDYGARI,

          Defendants.
_______________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO AMEND
                 COMPLAINT (ECF NO. 26)

      Plaintiff LinTech Global, Inc. initiated this lawsuit against Defendants CAN

Softtech, Inc. (“CAN”)—a former LinTech subcontractor—and Swapna Reddygari

(“Reddygari”)—a former LinTech employee—after the Federal Aviation

Administration (“FAA”) terminated its contract with Plaintiff and engaged

Defendants to do “substantially the same project.” (Compl., ECF No. 1 at Pg. ID

12.) In its Complaint, Plaintiff alleges (i) breach of duty of loyalty against

Reddygari; (ii) breach of contract against Defendant CAN; (iii) trade secret

misappropriation against both Defendants; and (iv) unjust enrichment against

Reddygari. (Id. at Pg. ID 14-17.) The matter is presently before the Court on

Plaintiff’s motion to file an amended complaint to (i) revise the caption and
pleadings to comport with federal court requirements, instead of the State of

Michigan’s requirements, and (ii) add a Tortious Interference with a Business

Relationship or Expectancy claim against both Defendants. (Pl.’s Mot., ECF No.

26.) The motion has been fully briefed. (ECF Nos. 27, 29.)

                 FACTUAL AND PROCEDURAL HISTORY

      The factual allegations in Plaintiff’s Complaint and Proposed Amended

Complaint are identical. (See Compl., ECF No. 1 at Pg. ID 8-14; Pl.’s Mot., ECF

No. 26-1 at Pg. ID 512-20.) The Court provided a detailed account of the relevant

procedural and factual background in its previous opinion and orders. (ECF Nos.

18, 19.) Those facts need not be repeated here.

                          APPLICABLE STANDARD

      Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend is “freely”

granted “when justice so requires.” See Fed. R. Civ. P. 15(a). The United States

Supreme Court has advised that a plaintiff should be allowed the opportunity to

test a claim on the merits if the facts and circumstances underlying the claim

suggest that it may be a proper subject of relief. Foman v. Davis, 371 U.S. 178,

182 (1962). However, the Court further instructed that a motion to amend a

complaint should be denied if the amendment is brought in bad faith or for dilatory

purposes, results in undue delay or prejudice to the opposing party, or would be

futile. Id. An amendment is futile when the proposed amendment fails to state a

                                         2
claim upon which relief can be granted and thus is subject to dismissal pursuant to

Federal Rule of Civil Procedure 12(b)(6). Rose v. Hartford Underwriters Ins. Co.,

203 F.3d 417, 420 (6th Cir. 2000).

                      APPLICABLE LAW AND ANALYSIS

      Under Michigan law, a tortious interference claim “requires proof of (1) a

valid business relationship or expectancy; (2) knowledge of that relationship or

expectancy on the part of the defendant; (3) an intentional interference by the

defendant inducing or causing a breach or termination of that relationship or

expectancy; and (4) resulting damage to the plaintiff.” Warrior Sports, Inc. v.

Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 286 (6th Cir. 2010).

      Defendants contend that Plaintiff’s motion should be denied for two reasons:

(i) the economic loss doctrine bars a tortious interference claim against CAN and

(ii) Plaintiff fails to state a claim for tortious interference as to Reddygari. (Defs.’

Mot., ECF No. 27 at Pg. ID 528.)

 (i) Does the Economic Loss Doctrine Bar a Tortious Interference Claim Against
                                    CAN?

      The economic loss doctrine prohibits a plaintiff from bringing tort claims

that are factually indistinguishable from breach of contract claims. Detroit Edison

Co. v. NABCO, Inc., 35 F.3d 236, 240-41 (6th Cir. 1994). The doctrine flows from

the recognition that “contract law and tort law are separate and distinct, and [that]

courts should maintain that separation in the allowable remedies.” Huron Tool &
                                            3
Eng’g Co. v. Precision Consulting Servs., Inc., 532 N.W.2d 541, 544 (Mich. Ct.

App. 1995) (internal quotation marks and citation omitted).

      Defendants contend that “[Plaintiff]’s proposed claim for tortious

interference merely alleges breach of CAN’s contractual duty, and is thus barred

by the economic-loss doctrine.” (Defs.’ Mot., ECF No. 27 at Pg. ID 537.) In

response, Plaintiff argues that the economic loss doctrine only applies to

transactions involving the sale of goods—not services, as is the case here. (Pl.’s

Reply, ECF No. 29 at Pg. ID 553.) The Court agrees.

      In a February 20, 2020 opinion, the Michigan Court of Appeals explained

that the Michigan Supreme Court has “not in any way suggest[ed] that the

economic loss doctrine applie[s] to the provision of services.” George v. McGee,

No. 347636, 2020 WL 862814, at *3 (Mich. Ct. App. Feb. 20, 2020). The court

went on to explain that when a “case does not involve the commercial sale of

goods[,] . . . . the economic loss doctrine [does not] apply.” Id.

      The court also noted, however, that where “the economic loss doctrine does

not apply, Rinaldo’s principles about raising tort claims for contractual breaches

may.” Id. (citing Rinaldo’s Constr. Corp. v. Mich. Bell Tel. Co., 559 N.W.2d 647

(Mich. 1997) (“This concept applies independent of the economic loss doctrine.”).

According to the Michigan Supreme Court, “‘a tort action stemming from

misfeasance of a contractual obligation’ may be maintained when there is ‘the

                                          4
violation of a legal duty separate and distinct from the contractual obligation.’” Id.

(quoting Fultz v. Union-Commerce Assoc., 683 N.W.2d 587, 592 (Mich. 2004)).

Stated another way, “if a relation exists which would give rise to a legal duty

without enforcing the contract promise itself, the tort action will lie, otherwise

not.” Hart v. Ludwig, 79 N.W.2d 895, 898 (Mich. 1956) (internal quotation marks

and citation omitted).

      Plaintiff identifies a legal duty apart from the contractual obligation between

it and Defendants. Under Count II (Breach of Contract), Plaintiff alleges:

     [Plaintiff] and CAN entered into the Agreement whereby CAN agreed it
     would keep [Plaintiff’s] confidential and proprietary information
     secure, and only use such information for purposes of performing its
     duties under the Agreement. [] []CAN breached the Agreement by . . .
     using [Plaintiff’s] confidential and proprietary pricing, technical,
     process, customer, staffing strategy, and labor information in order to
     secure the FAA CAN Contract.

(Pl.’s Mot., ECF No. 26-1 at Pg. ID 521-22 (emphasis added).)

       Under the proposed Count V (Tortious Interference with a Business

Relationship or Expectancy), Plaintiff alleges:

      LinTech had a valid business relationship or expectancy in
      maintaining and continuing the FAA Project. []CAN and []
      Reddygari had knowledge of [this] relationship or expectancy . . . .
      []CAN and [] Reddygari intentionally interfered with LinTech’s
      relationship or expectancy in maintaining and continuing the FAA
      Project by soliciting the FAA CAN Contract on behalf of CAN . . . .

(Pl.’s Mot., ECF No. 26-1 at Pg. ID 524-25 (emphasis added).)



                                           5
        Construing the facts in the Proposed Amended Complaint liberally in favor

of Plaintiff, Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976), the Court finds

that Plaintiff adequately alleges a legal duty separate and distinct from Defendants’

contractual obligation. CAN had (i) the contractual duty to keep confidential and

propriety information secure and only use that information to perform its duties as

outlined in the contract, as well as (ii) the legal duty to not “intentional[ly] and

wrongful[ly] interfere[ ] [by] inducing or causing a breach or termination of the

[business] relationship or expectancy.” PT Today, Inc. v. Comm’r of Office of Fin.

& Ins. Serv., 715 N.W.2d 398, 422 (Mich. Ct. App. 2006). The latter duty arises

notwithstanding Defendants’ contractual duty.

        Defendants contend that Plaintiff’s tortious interference “is factually

indistinguishable from its breach of contract claims.” (Defs.’ Resp., ECF No. 27 at

Pg. ID 537.) To the extent that Defendants argue that Plaintiff’s proposed tort

claim is futile because it is based on the same conduct as Plaintiff’s contract claim,

this argument fails. “[T]he same conduct can establish viable causes of action

in contract and in tort if ‘separate and distinct’ legal duties support those claims.”

Consol. Rail Corp. v. Grand Trunk W. R.R. Co., No. 09-10179, 2009 WL 3460334,

at *7 (E.D. Mich. Oct. 22, 2009); see also Davis v. Venture One Constr., Inc., 568

F.3d 570, 576 (6th Cir. 2009) (“The requirement of a ‘separate and distinct’ duty




                                           6
from a contractual duty refers to a ‘separate and distinct’ legal duty, not a ‘separate

and distinct’ task.”).

     (ii) Does Plaintiff State a Claim for Tortious Interference as to Defendant
                                      Reddygari?

         Defendants contend that, “[t]hough [Plaintiff] purports to plead claims

against [] Reddygari under Michigan law, the appropriate law is that of Virginia.”

(Defs.’ Mot., ECF No. 27 at Pg. ID 538.) But Defendants do not point to any

controlling choice of law provision in their contract(s) with Plaintiff and do not

otherwise explain why Virginia law applies.

         A federal court sitting in diversity applies the substantive law of the state in

which it sits. See Equitable Life Assur. Soc. of U.S. v. Poe, 143 F.3d 1013, 1016

(6th Cir. 1998). Accordingly, Michigan law governs and Defendants’ argument

fails.

                                     CONCLUSION

         Defendants do not cite bad faith, dilatory purpose, undue delay, or prejudice

as bases to deny Plaintiff’s motion to add the tort claim. Moreover, the Court finds

that the motion is not futile because it states a claim upon which relief can be

granted. For the foregoing reasons, the Court grants Plaintiff’s Motion to Amend

Complaint to add a Tortious Interference with a Business Relationship or

Expectancy claim against both Defendants.



                                             7
      Since Defendants do not contest Plaintiff’s motion to revise the caption and

pleadings to comport with federal court requirements and the Court has discretion

to freely give leave to amend, the Court grants Plaintiff’s motion to amend the

complaint accordingly.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for leave to amend is GRANTED.

Plaintiff shall file its First Amended Complaint no later than 14 days from the

entry of this Opinion and Order.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


 Dated: April 14, 2020




                                         8
